Title: General Orders, 4 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Wednesday Novr 4th 1778.
    Parole Lorrain—C. Signs Lancaster. Lebanon.
    
  
A General Court-Martial of the Line whereof Lieutt Coll Williams is appointed President to sit tomorrow morning nine ôClock at Genl St Clair’s late quarters for the trial of all Persons brought before them.
Three Captains from the North Carolina Brigade, four from the 1st Pennsylvania and five from the second to attend as Members.
